On Petition for Rehearing with Suggestion for Rehearing In Banc
Nov. 19, 1992.
Appellees filed a petition for rehearing with suggestion for rehearing in banc and appellant filed an answer to the petition. A member of the Court requested a poll on the suggestion for rehearing in banc, and a majority of the judges voted to deny rehearing in banc. Judges Widener and Hamilton voted to rehear the case in banc, and Chief Judge Ervin and Judges Russell, Hall, Phillips, Murnaghan, Wilkins, Niem-eyer, and Williams voted to deny a rehearing in banc. Judges Wilkinson and Luttig did not participate in the decision.
The original judicial panel voted to deny the petition for rehearing.
The Court denies the petition for rehearing with suggestion for rehearing in banc.
Entered at the direction of Judge Niem-eyer, with the concurrence of Judge Phillips and Judge Ward, Senior United States District Judge, sitting by designation.